EXHIBIT 21.1 SSI INVESTMENTS II LIMITED SIGNIFICANT SUBSIDIARIES SUBSIDIARIES JURISDICTION SSI Co-Issuer LLC Delaware SSI Investments III Limited Ireland SkillSoft Limited Ireland SkillSoft Corporation Delaware SkillSoft Ireland Limited Ireland SkillSoft U.K. Limited England SkillSoft Asia Pacific Pty Ltd Australia SkillSoft Finance Limited GrandCayman CBT (Technology) Limited Ireland SkillSoft Canada, Ltd. Canada SmartForce Business Skills Ltd Ireland SkillSoft New Zealand Ltd New Zealand SkillSoft France SARL France SkillSoft Asia Pacific PTE Ltd Singapore NETg GmbH Germany SkillSoft NETg Limited England SS Software Service India Private Limited India
